Citation Nr: 0430685	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-25 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether clear and unmistakable error (CUE) exists in an April 
26, 1995 rating decision that denied entitlement to service 
connection for a right foot injury.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from May 1963 to May 
1967.  During a period of reserve duty from June 1988 to 
August 1993, the veteran had an additional period of active 
duty for training for six months and four days.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a rating action from the Montgomery, Alabama, Department 
of Veterans Affairs (VA) Regional Office (RO), which 
determined that CUE does not exist in the April 26, 1995 
rating decision that denied entitlement to service connection 
for a right foot injury.  


FINDING OF FACT

The veteran has not shown that the facts known at the time 
were not before the adjudicator or that the law in effect at 
the time was incorrectly applied in the April 26, 1995 rating 
decision.  


CONCLUSION OF LAW

CUE does not exist in the April 26, 1995 rating decision, 
which denied entitlement to service connection for a right 
foot injury.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The April 26, 1995 rating decision denied entitlement to 
service connection for a right foot injury.  The April 26, 
1995 rating decision became final because the RO notified the 
veteran of the decision by letter, and a notice of 
disagreement was not filed within the prescribed time period.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2003).  According to the rule of finality, 
the unappealed rating decision was closed, and the matter was 
ended.  See Cook v. Principi, 318 F.3d 1334, 1336-37 (2002).  

In bringing a CUE claim, the veteran attempted to 
collaterally attack the finality of the April 26, 1995 rating 
decision.  If he had prevailed in establishing CUE, the April 
26, 1995 rating decision would have been reversed or revised 
as if the decision had been made on April 26, 1995.  See 
38 U.S.C.A. § 5109A(b); 38 C.F.R. § 3.105, Cook, 318 F.3d at 
1342.  

The Board proceeded with the decision because the VA 
fulfilled its duty to assist the veteran in the development 
of the claim in compliance with The Veterans Claims 
Assistance Act of 2000.  The VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The RO obtained all of the lay and medical evidence in 
existence at the time of the April 26, 1995 rating decision, 
which included service department records, service medical 
records, and VA medical records.  The veteran and his 
representative also expressed their contentions in several 
lay statements filed with the RO.  

The VA also substantially complied with its duty to inform 
the veteran in the development of the claim.  The VA shall 
notify the claimant and the claimant's representative, if 
any, of the evidence that is necessary to substantiate the 
claim, which evidence the claimant is to provide, and which 
evidence the VA will attempt to obtain for the claimant.  See 
38 U.S.C.A. § 5103(a) (West 2002).  The August 2003 rating 
action informed the veteran and his representative of the 
evidence that was necessary to substantiate the CUE claim.  
Although the Board technically failed to inform the veteran 
which party was to obtain specific types of evidence, there 
was no prejudice to the veteran because the VA obtained all 
of the lay and medical evidence in existence at the time of 
the April 26, 1995 rating decision.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).  

To establish CUE in the April 26, 1995 rating decision, the 
veteran had to show that the facts known in April 1995 were 
not before the adjudicator or the law then in effect was 
incorrectly applied, that an error occurred based on the 
record and the law in April 1995, and that had the error not 
occurred, the outcome would have been manifestly different.  
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105; Pierce v. Principi, 
240 F.3d 1348, 1353 (2001); Russell v. Principi, 3 Vet. App. 
310, 313-314 (1992).  

The facts known in April 1995 were before the adjudicator of 
the April 26, 1995 rating decision.  The RO obtained the 
available service department records, which excluded a later-
obtained order for August 1992 active duty for training; 
service medical records, which excluded a later-obtained 
December 1992 medical examination board report; and VA 
medical records; and the veteran indicated that all of the 
relevant evidence had been obtained for the record.  As a 
result, it was unknown to the adjudicator in April 1995 that 
a military computer fell on and injured the veteran's right 
foot in August 1992 during an active duty for training 
period.  

The veteran could not show that the law in effect in April 
1995 was incorrectly applied in the April 26, 1995 rating 
decision.  According to 1995 VA regulations, for the veteran 
to establish service connection for residuals of a right foot 
injury, the evidence must demonstrate that residuals of a 
right foot injury were contracted in the line of duty 
coincident with military service, or if pre-existing such 
service, were aggravated therein.  38 U.S.C.A. §§ 1110, 1153, 
5107; 38 C.F.R. §§ 3.303, 3.306.  

The veteran's CUE claim failed because he could not show that 
an undebatable error occurred in the April 26, 1995 rating 
decision.  In weighing the facts, the RO reviewed service 
department records, which did not yet show that the veteran 
served on active duty for training in August 1992; service 
medical records, which did not yet include a December 1992 
medical examination board report; and VA medical records.  

The veteran could not show that an error based on the record 
and law at the time of the April 26, 1995 rating decision 
occurred because the absence of evidence of in-service 
occurrence of a right foot injury provided a reasonable basis 
for denial of service connection.  An undebatable error did 
not occur because reasonable minds could have weighed the 
facts differently and reached a different conclusion than the 
veteran did.  To prevail in a CUE claim, the claimant must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 412, 418 
(1996).  For all these reasons, CUE does not exist in the 
April 26, 1995 rating decision.  


ORDER

CUE does not exist in the April 26, 1995 rating decision, 
which denied entitlement to service connection for a right 
foot injury.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



